Citation Nr: 1425184	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  03-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for chronic ear infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran had active duty from June 1964 to January 1968 and from November 1974 to February 1975.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans (VA) Regional Office (RO) in Nashville, Tennessee.

In a June 2006 decision, the Board, in pertinent part, denied entitlement to service connection for GERD and chronic ear infections.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in an April 2013 Memorandum Decision, set aside the Board's denial of disability benefits for GERD and chronic ear infections, and remanded these matters for further proceedings consistent with its decision.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

Pursuant to the Court's April 2013 decision, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2013 Memorandum Decision, the Court determined the Veteran is entitled to VA examinations to assess the nature and etiology of his GERD and chronic ear infections.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

2.  Schedule the Veteran for appropriate VA examinations to assess the nature and etiology of his GERD and chronic ear infections.  The examiner is to be provided access to the Veteran's Virtual VA and VBMS records.  The examiner must specify in the report that all relevant records have been reviewed.

After examining the Veteran, the examiner should respond to the following:

(a)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current diagnosis of GERD, or any other upper gastrointestinal disability had its clinical onset during his period of active service or is in anyway related to service.  

Comment on all relevant medical and lay evidence of record, to include any complaints of GERD-like symptoms in service and the February 1993 opinion from Dr. Sikes that chest discomfort is consistent with GERD.

(b)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that:

(i)  Any currently diagnosed chronic ear infection is caused by the Veteran's service-connected skin disorder.

(ii)  Any currently diagnosed chronic ear infection is chronically worsened (aggravated) by his service-connected skin disorder. 

(iii)  Any currently diagnosed chronic ear infection is otherwise related to his active service.

Comment on all relevant medical and lay evidence of record, to include the medical opinion from Dr. R. N. Edwards, Jr., the Veteran's lay contentions, and the medical treatise evidence suggesting skin conditions may cause otitis externa. 

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



